EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick A. de la Pena (Reg. No. 79692) on 08/09/2022.

The application has been amended as follows: 

1.	(Currently Amended)  A depressurization valve for a cooling circuit comprising:
		a main chamber having a main valve, the main valve being located to seal a path of the cooling circuit, 
		a pilot line having a secondary valve,
		a pilot poppet valve located between the secondary valve and the main chamber, and
		a blowdown line, wherein:
			the main chamber is connected to the cooling circuit via the pilot line, the pilot line allowing coolant to enter the main chamber, the blowdown line allowing coolant to escape from the main chamber, and the pilot line having a lower fluid resistance than the blowdown line, and
			in normal operating conditions, the main valve is configured to be maintained in a closed position by a pressure of the coolant, and under elevated temperature or pressure conditions, with respect to the normal operating conditions, the main valve is configured such that when fluid is prevented from entering the main chamber via closure of the secondary valve on the pilot line or via closure of the pilot poppet valve, pressure on the main valve is reduced and the main valve moves to an open position.
Election/Restrictions
Claim 1 allowable. The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 3 and 7 is withdrawn.  Claims 3 and 7, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 06/09/2022.  These drawings are accepted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753